          Case 2:19-cv-00523-MJH Document 2 Filed 05/10/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARY BARNHART,                                                    Case 2:19-cv-00523

                              Plaintiff,                        MOTION TO DISMISS

       vs.

THE TRAVELERS HOME AND MARINE
INSURANCE COMPANY,


                              Defendant
                                                .

       Defendant, The Travelers Home and Marine Insurance Company (“Defendant”),

respectfully moves this Court for an order dismissing Plaintiff’s Complaint. The grounds for this

Motion are set forth in Defendant’s supporting Memorandum of Law, filed herewith, and

summarized as follows:

       According to Plaintiff, Defendant improperly denied uninsured/underinsured motorist

(“UM/UIM”) coverage based on a regular use exclusion, which Plaintiff claims resulted in a de

facto waiver of UM/UIM coverage in contravention of Section 1731 of the MVFRL. This case,

however, is controlled by Williams v. GEICO Gov’t Employees Ins. Co., 32 A.3d 1195 (2011),

where the Pennsylvania Supreme Court upheld a regular use exclusion, ruling it did not violate

Section 1731 where, as here, the defendant did not issue the insurance policy on the vehicle

involved in the accident and collected no premiums for that vehicle.

       Gallagher v. GEICO Indem. Co., 201 A.3d 131 (Pa. 2019), on which Plaintiff relies, is

not to the contrary. Unlike here and in Williams, the defendant insurer in Gallagher, GEICO,
          Case 2:19-cv-00523-MJH Document 2 Filed 05/10/19 Page 2 of 4




issued two separate policies -- a motorcycle policy and an automobile policy -- to Gallagher.

Gallagher paid a premium on both policies, including for the ability to stack UM/UIM coverage.

Gallagher held the household exclusion at issue in that case violated Section 1738 of the

MVFRL, requiring stacking of UM/UIM coverage absent a written waiver of stacking. The

Gallagher Court reasoned that, because GEICO had issued both Gallagher’s motorcycle and auto

policies and unilaterally placed the vehicles on separate policies, GEICO clearly knew of the risk

posed by Gallagher’s motorcycle. Moreover, Gallagher had paid for stacking on both policies.

Accordingly, the Court held that the application of the “household exclusion” under those

circumstances resulted in a de facto waiver of stacked UM/UIM coverage without the statutorily-

required waiver, and concluded the exclusion was unenforceable.

       As demonstrated in detail in the accompanying Memorandum of Law, this case is nothing

like Gallagher, which did not address the regular use exclusion on which Plaintiff relies or the

circumstances of Plaintiff’s case -- i.e., where the Defendant issued only one policy, was not

aware of the risk for which Plaintiff is demanding UM/UIM coverage benefits, and did not

collect any premium for that risk. Gallagher simply does not apply, there was no de facto

waiver of UM/UIM coverage here, and Defendant properly denied Plaintiff’s claim for UM/UIM

coverage under the regular use exclusion. Indeed, that result is squarely mandated by Williams,

which was not overruled in Gallagher.

       WHEREFORE, Defendant respectfully requests this Court to enter an order dismissing

Plaintiff’s Complaint with prejudice and without leave to amend.




                                                2
        Case 2:19-cv-00523-MJH Document 2 Filed 05/10/19 Page 3 of 4




                                   Respectfully submitted,

                                   MARSHALL DENNEHEY WARNER
                                   COLEMAN & GOGGIN

DATE: May 10, 2019              By: s/Brooks R. Foland
                                   Brooks R. Foland, Esquire
                                   Attorney ID# 70102
                                   100 Corporate Center Drive, Suite 201
                                   Camp Hill, PA 17011
                                   Ph. 717-651-3714
                                   Fax 717-651-3707
                                   Email: brfoland@mdwcg.com
                                   Attorney for Defendant




                                      3
          Case 2:19-cv-00523-MJH Document 2 Filed 05/10/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Brooks R. Foland, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do

hereby certify that on this 10th day of May, 2019, I served a copy of the foregoing document via

Electronic Court Filing (ECF), as follows:


William M. Martin, Esquire
William M. Radcliffe, Esquire
Radcliffe Law, LLC
648 Morgantown Road, Suite B
Uniontown, PA 15401
Email: wmm@radlaw.net
Attorney for Plaintiff



                                             s/Brooks R. Foland
                                             Brooks R. Foland




                                               4
